714 N.W.2d 348 (2006)
475 Mich. 877
Anila MUCI, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 129388. COA No. 251438.
Supreme Court of Michigan.
June 2, 2006.
On order of the Court, the application for leave to appeal the July 21, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties are directed to file supplemental briefs within 56 days of the date of this order addressing the following issues: (1) whether there is a conflict between MCL 500.3151 and MCR 2.311; (2) whether, if there is a conflict, the court rule is controlling; (3) whether a trial court may impose reasonable conditions as part of the examination process; (4) whether a plaintiff must establish misconduct specifically directed at the plaintiff by the examiner before reasonable conditions are imposed; and (5) whether the conditions imposed in this case were reasonable.
The Michigan Trial Lawyers Association and Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae on these issues. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.